United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2379
Issued: July 1, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 2, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ December 19, 2007 and August 22, 2008 merit decisions concerning
her wage-earning capacity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to reduce appellant’s
compensation effective December 23, 2007 based on its determination that her wage-earning
capacity was represented by the constructed position of administrative assistant.
FACTUAL HISTORY
In March 1998 the Office accepted that appellant, then a 38-year-old mail handler,
sustained temporary aggravation of preexisting extrinsic asthma due to exposure to allergens at

work including dust and chemical fumes. The file number for this claim is xxxxxx315.
Appellant stopped work and received compensation for periods of disability.1
In reports dated in late 2005, Dr. Deborah J. Joyner, an attending Board-certified allergist
and immunologist, indicated that appellant was totally disabled due to employment-related
asthma. On February 28, 2006 Dr. Michael R. Mardiney, a Board-certified allergist and
immunologist who served as an Office referral physician, found that appellant could perform
limited-duty work.
To resolve a conflict in medical opinion between Dr. Joyner and Dr. Mardiney, the Office
referred appellant to Dr. Peter Oroszlan, a Board-certified specialist in internal, preventive,
occupational and environmental medicine, for an impartial medical evaluation. Dr. Oroszlan
provided reports dated August 23 and September 21, 2006 and April 30, 2007. He concluded
that appellant was able to work on a full-time basis with restrictions such as pushing and pulling
no more than 30 pounds and lifting no more than 30 pounds. Dr. Oroszlan indicated that he did
not feel that appellant required any specific accommodations due to her history of asthma if she
were to return to work. He noted that an allergy evaluation conducted in 2005 revealed that
appellant was allergic only to house dust and cat dander and indicated that the only
environmental allergen at work was the nuisance dust generated by the bags of mail.
Dr. Oroszlan stated that a high efficiency particulate air (HEPA) filter, a simple and costeffective accommodation, could be used on the dust particles generated by the mail to alleviate
her propensity for an asthma attack while at work.
In October 2006 appellant began participating in a vocational rehabilitation program.
She was not successfully placed in a job and her rehabilitation counselor determined that she was
vocationally and physically capable of working as an administrative assistant. The position was
clerical in nature and only required lifting up to 10 pounds. The constructed position was found
to be reasonably available in appellant’s commuting area with an average salary of $458.00 per
week.
In an October 24, 2007 notice, the Office advised appellant that it proposed to reduce her
compensation based on its determination that she could work as an administrative assistant.
Appellant responded that she was unable to work for 40 hours a week as an administrative
assistant because of her severe bronchial asthma and her reactions to the medications used to
control her attacks. She contended that her condition was exacerbated by environment allergens,
changes in climate, and physical activity and that she had to use HEPA machines as well as
nebulizers several times a day. Appellant asserted that she was allergic to perfume, carpeting,
and cigarette smoke and indicated that any potential workplace would not be sufficiently allergen
free for her to work.

1

Appellant filed claims in 1994 and 1995 for work-related exposures and their impact on her preexisting
congenital childhood asthma. The Office accepted these occupational disease claims for aggravation of preexisting
asthma under file numbers xxxxx933 and xxxxx129. Both claims were combined into the instant case. In a May 18,
2001 decision, the Office denied appellant’s claim for employment-related bronchial asthma and lung disease under
case file number xxxxx297. This file was combined into the instant case as it was determined that it appeared to be
a duplication of appellant’s prior accepted claims.

2

In a December 19, 2007 decision, the Office reduced appellant’s compensation effective
December 23, 2007 based on its determination that her wage-earning capacity was represented
by the constructed position of administrative assistant.
Appellant requested a telephone hearing with an Office hearing representative. At the
hearing, appellant’s attorney argued that the decision should be set aside and a new referee
examination scheduled because the opinion from Dr. Oroszlan was stale as his initial report was
dated August 23, 2006. Counsel also argued that the employing establishment improperly
contacted Dr. Oroszlan, citing a March 26, 2007 letter from the employing establishment’s nurse
care manager to Dr. Oroszlan and his response of April 30, 2007. He argued that this contact
negated the impartiality of the impartial medical specialist. Appellant testified that she stopped
working in 2000 and had been hospitalized six times for her condition. She indicated that she
becomes anxious and suffers from panic attacks when she has to leave her house and when she is
exposed to an allergen, such as perfume. Appellant previously received psychological treatments
and therapy when she was a teenager, but had not received any psychiatric treatment after that
time until January 2008 when her allergist changed the medication that she had been using for
eight years, causing various emotional problems.2
In an August 22, 2008 decision, the Office hearing representative affirmed the
December 19, 2007 decision.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of proving that the disability has
ceased or lessened in order to justify termination or modification of compensation benefits.3 The
Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.4
Under section 8115(a) of the Federal Employees’ Compensation Act, wage-earning
capacity is determined by the actual wages received by an employee if the earnings fairly and
reasonably represent her wage-earning capacity. If the actual earnings do not fairly and
reasonably represent wage-earning capacity, or if the employee has no actual earnings, her wageearning capacity is determined with due regard to the nature of her injury, her degree of physical
impairment, her usual employment, her age, her qualifications for other employment, the
availability of suitable employment and other factors and circumstances which may affect her
wage-earning capacity in her disabled condition.5 Wage-earning capacity is a measure of the
employee’s ability to earn wages in the open labor market under normal employment

2

Appellant submitted a February 5, 2008 medical report containing the diagnoses of bipolar disorder, depression
(severe with psychotic features) and anxiety.
3

Bettye F. Wade, 37 ECAB 556, 565 (1986); Ella M. Gardner, 36 ECAB 238, 241 (1984).

4

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

5

See Pope D. Cox, 39 ECAB 143, 148 (1988); 5 U.S.C. § 8115(a).

3

conditions.6 The job selected for determining wage-earning capacity must be a job reasonably
available in the general labor market in the commuting area in which the employee lives.7
When the Office makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by the Office or to an Office wage-earning capacity specialist for selection of a position, listed in
the Department of Labor’s Dictionary of Occupational Titles or otherwise available in the open
labor market, that fits that employee’s capabilities with regard to his physical limitations,
education, age and prior experience. Once this selection is made, a determination of wage rate
and availability in the open labor market should be made through contact with the state
employment service or other applicable service. Finally, application of the principles set forth in
the Shadrick decision will result in the percentage of the employee’s loss of wage-earning
capacity.8
Section 8123(a) of the Act provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”9 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of the Act, to resolve the conflict in the medical
evidence.10 In situations where there exist opposing medical reports of virtually equal weight
and rationale and the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.11
ANALYSIS
In March 1998 the Office accepted that appellant sustained temporary aggravation of
preexisting extrinsic asthma extrinsic due to exposure to allergens at work including dust and
chemical fumes. Appellant stopped work and received Office compensation for periods of
disability.
In late 2007, appellant’s vocational rehabilitation counselor determined that appellant
was able to perform the position of administrative assistant and that state employment services
showed the position was available in sufficient numbers so as to make it reasonably available
within appellant’s commuting area. The Office properly relied on the opinion of the
rehabilitation counselor that appellant was vocationally capable of performing the administrative
6

Albert L. Poe, 37 ECAB 684, 690 (1986), David Smith, 34 ECAB 409, 411 (1982).

7

Id.

8

See Dennis D. Owen, 44 ECAB 475, 479-80 (1993); Wilson L. Clow, Jr., 44 ECAB 157, 171-75 (1992);
Albert C. Shadrick, 5 ECAB 376 (1953).
9

5 U.S.C. § 8123(a).

10

William C. Bush, 40 ECAB 1064, 1975 (1989).

11

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

4

assistant position and a review of the evidence reveals that appellant is physically capable of
performing the position. Appellant did not submit sufficient evidence or argument to show that
she could not vocationally or physically perform the administrative assistant position.
The Office properly relied on the medical opinion of the impartial medical specialist,
Dr. Oroszlan, a Board-certified specialist in internal, preventive, occupational and environmental
medicine, in determining that appellant could physically perform the administrative assistant
position. It properly determined that there was a conflict between Dr. Joyner, the attending
physician, and Dr. Mardiney, the Office physician, and referred appellant to Dr. Oroszlan for an
impartial medical evaluation.12 The Office found that Dr. Oroszlan’s well-rationalized opinions
represented the weight of the medical evidence regarding appellant’s ability to work. The
reports showed that appellant could perform the limited clerical duties required by the position
and that appellant’s asthma would not prevent her from performing its duties. Dr. Oroszlan
concluded that appellant was able to work on a full-time basis with restrictions such as pushing
and pulling no more than 30 pounds and lifting no more than 30 pounds. The administrative
assistant position only requires lifting up to 10 pounds and the work restrictions recommended
by Dr. Oroszlan would not prevent appellant from performing its limited duties. Dr. Oroszlan
further explained that an allergy evaluation conducted in 2005 revealed that appellant was
allergic only to house dust and cat dander and indicated that the only environmental allergen at
work was the nuisance dust generated by the bags of mail. He stated that a HEPA filter, a simple
and cost-effective accommodation, could be used on the dust particles generated by the mail to
alleviate the claimant’s propensity for an asthma attack while at work
Counsel argued that Dr. Oroszlan’s opinion was stale in that the first evaluation occurred
in September 2006 but he did not provide adequate support for this position. He also argued that
the employing establishment improperly contacted Dr. Oroszlan. According to a March 26, 2007
letter, the employing establishment’s nurse care manager contacted Dr. Oroszlan to get
clarification of the type of HEPA mask that would be appropriate for appellant. The Board finds
that there was no attempt to influence Dr. Oroszlan’s opinion and appellant’s attorney has not
adequately established bias or violation of procedures pertaining to impartial medical specialists.
The February 5, 2008 medical report, which contained diagnoses of bipolar disorder, depression
(severe with psychotic features) and anxiety, did not provide a rationalized opinion that appellant
could not perform the administrative assistant position.
The Office considered the proper factors, such as availability of suitable employment and
appellant’s physical limitations, usual employment, age and employment qualifications, in
determining that the position of administrative assistant represented appellant’s wage-earning
capacity.13 The weight of the evidence of record establishes that appellant had the requisite
physical ability, skill and experience to perform the position of administrative assistant and that
such a position was reasonably available within the general labor market of appellant’s
commuting area. Therefore, the Office properly reduced appellant’s compensation effective
December 23, 2007 based on her capacity to earn wages as an administrative assistant.

12

Both Dr. Joyner and Dr. Mardiney are Board-certified in allergy and immunology medicine.

13

See Clayton Varner, 37 ECAB 248, 256 (1985).

5

CONCLUSION
The Board finds that the Office met its burden of proof to reduce appellant’s
compensation effective December 23, 2007 based on its determination that her wage-earning
capacity was represented by the constructed position of administrative assistant.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
August 22, 2008 and December 19, 2007 decisions are affirmed.
Issued: July 1, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

